Citation Nr: 1013043	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-21 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed hearing 
loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1969 
and from January 1991 to April 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
that, among other things, denied the Veteran's application 
to reopen her previously denied claims of service connection 
for hearing loss and tinnitus.  

In July 2008, the Board reopened the claims of service 
connection for tinnitus and hearing loss, in part, due to 
the findings of the December 2004 VA audiological 
examination; and remanded the issues for further 
development.  

In January 2006, the Veteran filed a claim as to whether the 
reduction in compensation based on receipt of drill pay was 
proper.  This matter is referred to the RO for any indicated 
action.  



FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to have had its clinical onset due 
noise exposure during her period of active service during 
the Persian Gulf War.  

2.  The currently demonstrated tinnitus is shown as likely 
as not to have had its clinical onset due to noise exposure 
during her period of active service during the Persian Gulf 
War.  




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
her disability manifested by bilateral hearing loss is due 
to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
her disability manifested by tinnitus was due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

As will be discussed, there is sufficient evidence of record 
to grant the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  Therefore, no further 
development is needed with regard to this appeal.  


II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus, as directly related to acoustic trauma in 
service.  

The Veteran contends, in part, that she suffered from 
hearing loss due to noise exposure from jet planes during 
the Gulf War.  She states that her tent was in close 
proximity to the air field.  She denied having any noise 
exposure in her occupation or recreational activities.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

Service connection may also be granted for an organic 
disease of the nervous system, such as sensorineural hearing 
loss, when it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a).  

Applicable regulations provide that impaired hearing shall 
be considered a disability when the auditory thresholds in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz 
are 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  
38 C.F.R. § 3.385.  

The Board notes that the Court has determined that, for 
tinnitus, a Veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); see also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge).  

The service treatment records show no complaints, treatment 
of, or diagnosis of tinnitus.  A July 1991 examination (for 
flying status) showed bilateral hearing loss at levels above 
3000 Hertz.  However, an audiometer report showed normal 
hearing in both ears through 4000 frequency cycles.  

The Veteran underwent a VA examination in February 2004.  
The Veteran reported having a history of hearing loss since 
July 1991.  The Veteran had an average decibel loss of 21 in 
the right ear with 100 percent speech recognition and an 
average decibel loss of 20 in the left ear with 100 percent 
speech recognition.  Her hearing was reported to be within 
normal limits at that time.  

A September 2004 VA audiological examination reflects a 
negative history for tinnitus.  

In December 2004, the Veteran underwent a VA examination.  
The VA examiner stated, in part, that the Veteran had a long 
history of recurrent otitis media.  He noted that the 
Veteran had two typmpanoplasties after initial enlistment 
during the early 1970's and prior to her participation in 
the Reserve.  He further noted that she had a history of 
recurrent ear infections during the 1980's and that recent 
audiograms revealed a progressive, symmetrical high 
frequency hearing loss.  

The Veteran wore a hearing aid.  She was diagnosed with 
borderline normal hearing, sloping to a severe, mixed 
hearing loss for the right ear and normal hearing, sloping 
to a moderately severe mixed hearing loss.  

The VA examiner opined, in part, that it was not at least as 
likely as not that the hearing loss was the result of her 
brief exposure to jet planes in the Gulf.  He stated that 
the Veteran presented with a pre-existing, recurrent otitis 
media.  

The VA examiner also found that the onset of tinnitus was 
approximately six years earlier in 1998 and that there was 
no evidence showing that tinnitus was incurred in or 
aggravated by military service.  Specifically, he stated, in 
part, that it was not at least as likely as not that the 
tinnitus was related to acoustic trauma of the jets since 
the tinnitus only began six years prior.  

The Board finds that, while the September 2004 and December 
2004 VA examiner's opinion is supported by a rationale.  The 
premises on which the opinions are based are flawed in that 
the record reflects that she had complained of tinnitus and 
hearing loss since service.  (See July 1991 Service 
Treatment Record and April 1994 Rating Decision).  

Given that the VA examiners' rationale is premised on flawed 
factual data as to the onset of the claimed conditions, the 
Board must rely on other competent evidence to decide this 
appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the Board, however, may favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided); see 
also Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence").  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

After a careful review of the record, the Board finds that 
the Veteran did experience exposure to acoustic trauma in 
service.  The Veteran's testimony of her exposure to jet 
planes during the Gulf War is credible.  

Moreover, the service personnel records show that she served 
in a military occupational specialty of areomedical 
technician, and participated in Operation Desert 
Shield/Storm from January to April 1991, as indicated on her 
DD-214.  

The Board also finds that the Veteran is first shown to have 
manifested hearing problems in service, with hearing 
impairment diagnosed in service.  There is no evidence, at 
entry into this period of service, to establish to what 
extent, in any, her hearing was impaired prior to service.  

For these reasons, the Board finds that, without certain 
knowledge of any pre-service disability, the Veteran's 
hearing acuity must be presumed to have been within normal 
limits.  

The Board also finds that the Veteran certainly voiced 
complaints of hearing loss and tinnitus since shortly after 
her separation from this period of active service.  She 
credibly reported continuous post-service hearing loss and 
tinnitus.  

The Board notes that the Veteran is competent to provide 
probative statements about her hearing status and any 
manifestations of tinnitus symptoms since service.  Her 
assertion of a chronic disability dating back to service is 
consistent with the evidence of record, notably her July 
1991 in-service examination report.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not 
competent to offer opinions on medical diagnosis or 
causation).  

In addition, the post-service private treatment records 
reflect a diagnosis of noise induced hearing loss.  (See 
December 2004 VA examination).  

Combining the credible testimony of the Veteran regarding 
noise exposure in service, with the reports of chronic 
hearing loss and tinnitus symptoms in service, and 
continuous hearing loss since service with a service 
treatment record showing hearing loss, and the post-service 
records showing a current hearing loss disability according 
to 38 C.F.R. § 3.385, the Board finds that the evidence is 
in relative equipoise in showing that the claimed hearing 
loss and tinnitus as likely as not were first clinical 
manifested during her second period of active service.  

The Veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence (i.e., where the evidence supports the claim or is 
in relative equipoise, the veteran prevails).  38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for hearing loss and tinnitus is 
warranted on this record.  





ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


